Citation Nr: 1711480	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  12-31 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating for service-connected posttraumatic stress disorder (PTSD), in excess of 30 percent prior to January 10, 2017, and 50 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployablity (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  During the course of the appeal, jurisdiction over this case was transferred to the Baltimore, Maryland, RO.

In a December 2016 Board decision, the initial rating claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a January 2017 rating decision, the RO increased the initial rating for PTSD to 50 percent from January 10, 2017.  The Veteran has not expressed satisfaction with the higher initial rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in January 2017.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

As for the matter of entitlement to a TDIU, the Veteran has alleged unemployability due to his service-connected PTSD.  See the Veteran's formal TDIU claim dated February 2016.  Hence, the Board has expanded the appeal to also encompass the matter of the Veteran's entitlement to a TDIU, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is additionally addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.
FINDING OF FACT

Throughout the entire claim period, the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity; there was not occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or total social and occupational impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, for PTSD have been met from the date of service connection, July 12, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Veteran has not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As the issue adjudicated herein is a claim for a higher initial rating for service connection, once the claim for service connection was granted, the claim was substantiated and additional VCAA notice was not required; any defect in the notice was not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the service treatment records and identified post-service treatment records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issue under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

The Veteran was afforded pertinent VA examinations as to his service-connected PTSD in January 2012 and January 2017 during the period under consideration herein.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the January 2012 and January 2017 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr, 21 Vet. App. at 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Initial rating claim

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 65 to 88 as determined by VA treatment providers and examiners.  These scores are indicative of mild to moderate impairment.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  GAF scores ranging from 81 to 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this matter, the Veteran has been diagnosed with PTSD, anxiety disorder, not otherwise specified (NOS), and depressive disorder, NOS.  Notably, no VA examiner or treatment provider has differentiated between the symptoms attributable to these diagnoses.  Thus, all psychiatric symptoms are considered part of the service-connected PTSD diagnosis.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998).

In this case, the Veteran is assigned an initial rating of 30 percent for his service-connected PTSD from July 12, 2011, and a 50 percent rating from January 10, 2017.  He maintains that he is entitled to higher initial ratings for his service-connected PTSD.

In his July 2011 claim of entitlement to service connection for PTSD, the Veteran asserted that he suffers from flashbacks, intrusive day dreams, and nightmares of his experiences in the Republic of Vietnam.  In an August 2011 statement, the Veteran stated that he does not "fit in well' with large crowds.  He experiences hypervigilance and sleep disturbance including nightmares.  He additionally reported that "a lot of daily things just don't matter."

The Veteran was afforded a VA examination in January 2012, at which time the examiner confirmed a diagnosis of PTSD.  The Veteran reported that he is prescribed Zoloft at 50mg, but does not see much benefit.  He denied a history of suicide attempts, but admitted to chronic passive suicidal ideation.  He is a pipefitter and is presently working for the union.  He stated that he has done well in his career and enjoys his job.  He gets along well with other workers.  He stated that his work has slowed to a part-time basis due to the economy; the decreased work has caused him not to feel as well as he previously had.  The Veteran endorsed problems with romantic relationships.  Although he has had a number of long-term relationships, including one marriage, he stated that he eventually feels the relationships are not moving in the right direction and breaks them off.  He reported that, on a day to day basis, he does not have any regular friends.  He has some friends, with whom he does things from time to time, but he does not have any close friendships.  He has work relationships, but is unable to translate these relationships into true friendships.  He reported that he tends to be isolated where he lives.  He is physically active, and loves to ski and kayak.

The January 2012 VA examiner noted that the Veteran endorsed symptoms of depression and anxiety.  He reported that he continues to experience distressing thoughts and recollections of Vietnam, with occasional physiological reactions.  He is able to initiate sleep, but experiences frequent awakenings.  He continues to feel "excessively alert."  He also endorsed hypervigilance; specifically, he must have his back to the wall in restaurants and finds himself repeatedly looking over his shoulder.  He dislikes crowds.  He reported that concentration is intermittently difficult.  He denied problems with anger or violence.  He does experience difficulty expressing or feeling love/compassion.  He feels it is difficult to connect or fit in with others.  He reported avoiding talking or thinking about his Vietnam experiences.  He denied anhedonia, but acknowledged some difficulties enjoying things.  He has difficulty relaxing.  He stated that he feels flat.  His energy level is fair.  He was casually dressed and groomed.  He exhibited a broad range of affect.  His speech was within normal limits.  He denied homicidal ideation.  His thought processes were clear, coherent, and goal-directed.  He was alert and well-oriented.  His judgment and insight were intact.  The examiner reported that the Veteran's PTSD was mild in severity with features of anxiety and depression.  A GAF of 65 to 75 was assigned.

VA treatment records dated in February 2012 noted that the Veteran had a mood disorder, which was treated with Zoloft.  It was further indicated that, after the Zoloft was increased to 150mg, the Veteran reported he feels "almost normal."  VA treatment records dated in March 2013 noted the Veteran's report of distressing memories and dreams of Vietnam.  He denied irritability, but endorsed difficulty concentrating, feelings of avoidance, loss of interest, and emotional numbness.

An April 2013 VA social worker evaluation noted that the Veteran is occasionally anxious, has few friendships, and does a lot on his own.  The Veteran reported that he skis and is a member of a ski club.  He has no other regular social activities.  He maintains contact with out-of-town friends via text message.  He reported that he is partially retired, but continues to work on a part-time basis.  He is well-oriented.  His memory and judgment are intact.  His affect is full and appropriate.  He denied suicidal and homicidal ideation.  A GAF of 88 was assigned.

VA treatment records dated April 2013 through December 2014 noted the Veteran's report that he skis all over the world.  He denied experiencing clinically elevated psychiatric symptoms, apart from occasional anxiety when he feels inactive, but these feelings quickly dissipate when he becomes mentally and physically active.  Treatment providers also noted symptoms of depression and anxiety.  GAF scores ranging from 73 to 70 were assigned.  See the VA treatment records dated April 2013 through December 2014.  A November 2015 VA treatment record noted that the Veteran had experienced alteration in mood as evidenced by difficulty with a full night's sleep, fragmented thoughts, 'snapping' at others, increased anxiety, and difficulty completing tasks.  An October 2016 VA treatment record noted that the Veteran was still traveling and enjoying life.  A GAF of 70 was indicated.

Pursuant to the December 2016 Board Remand, the Veteran was afforded a VA examination in January 2017 at which time the examiner confirmed a continuing diagnosis of PTSD.  The examiner reported that the Veteran's PTSD symptoms are manifested by "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks only during periods of significant stress, or; symptoms controlled by medication."  The Veteran reported that he remains divorced and is occasionally dating.  He lives alone with his dog.  He enjoys hiking and camping, as well as astronomy and photography.  He is learning to play the guitar.  The Veteran reported that he visits with his sister and her family during the holidays.  He stated that he retired in 2012 and "I love it."  He sees a nurse practitioner as to his PTSD every six months for medical management.  The Veteran endorsed recurrent distressing dreams and memories of Vietnam, avoidance, persistent negative emotional state, feelings of detachment or estrangement from others, hypervigilance, and exaggerated startle response.  He also reported problems with concentration, sleep disturbance, anxiety, suspiciousness, panic attacks that occur weekly or less often, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran was well-oriented and casually dressed.  He exhibited no hallucinations or delusions.  His thought processes and content were intact.  He did not report any problems with activities of daily living.  The examiner noted, "[w]hile guarded, [the Veteran] is able to interact with others on a superficial basis, able to pursue different activities/hobbies, can make plans independently of others, thought processes are logical, and insight and judgment are 'good.'"  The examiner further opined that there may be periods when Veteran's PTSD symptoms become exacerbated when under duress.  The examiner then concluded that the Veteran's overall presentation is consistent with chronic, mild PTSD.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.

Based on a review of the evidence, the Board concludes that a higher initial rating of 50 percent, but no higher, is warranted for the Veteran's PTSD from the date of service connection, July 12, 2011.  The evidence demonstrates that the Veteran's PTSD symptoms have manifested as occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood, flashbacks with panic attacks, depression, anxiety, impaired concentration, chronic sleep impairment, hypervigilance, exaggerated startle response, and difficulty in establishing effective work and social relationships from the date of service connection.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that an increased rating to 50 percent, but no higher, is warranted based on the Veteran's manifested symptomatology from July 12, 2011.  See 38 C.F.R. § 4.3 (2016).

The Board has considered the assignment of a rating in excess of 50 percent for the entire period.  However, VA evaluation and treatment records, as well as the January 2012 and January 2017 VA examination reports, have not shown that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous depression; suicidal ideation, obsessional rituals, illogical speech, near continuous panic or depression affecting the ability to function independently; spatial disorientation; neglect of personal appearance; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  The Board recognizes that the Veteran endorsed passive suicidal thoughts during the appeal period.  See the VA examination report dated January 2012.  However, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Significantly, there is no indication that the Veteran's occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time from the date of claim.

Moreover, total occupational and social impairment has not been shown.  Specifically, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Although the Veteran reported a history of suicidal ideation, the evidence of record does not support a finding that such symptomatology rises to the level of persistent danger of hurting self as is contemplated for the assignment of a 100 percent disability rating.  Moreover, as described above, these symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Significantly, there is no indication of total occupational and social impairment in the record.

The Board recognizes that the Veteran has not been consistently employed for the majority of the period on appeal.  However, the evidence of record does not show that his PTSD has caused total occupational impairment.  Critically, the Veteran reported that he retired in 2012 and is enjoying his retirement.  Notably, no medical professional has provided any opinion indicating that the Veteran's psychological symptoms have caused an inability to obtain or maintain gainful employment.  Accordingly, in this case, the symptoms shown in the VA examination and treatment records do not equate to the symptoms contemplated for a 100 percent schedular rating at any time during the appeal period.

In sum, the extent and severity of the Veteran's PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, difficulty concentrating, hypervigilance, exaggerated startle response, depression, anxiety, panic attacks, and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown.
Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence has shown that the Veteran's PTSD warrants a 50 percent rating, but no higher, from July 12, 2011, the date of service connection.  The claim is granted to that extent.

In addition, the Board finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  Specifically, as described above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  Further, as noted, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment.  Notably, there is no allegation or argument that, at any point, the schedular criteria are inadequate to rate the Veteran's PTSD.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the matter has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the matter further.


ORDER

An initial disability rating of 50 percent, but no higher, for PTSD is granted from the date of service connection, July 12, 2011.


REMAND

As described in the Introduction, the Veteran raised a claim for TDIU in February 2016.  For reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional development.

The Board observes that the Veteran's February 2016 claim of entitlement to a TDIU has not yet been initially adjudicated by the AOJ.  Although the Veteran has asserted entitlement to a TDIU based on his service-connected PTSD, the Board notes that he is also service-connected for atherosclerotic cardiovascular disease (30 percent disabling), residuals of prostate cancer (20 percent disabling), and erectile dysfunction (zero percent disabling).  Moreover, as was discussed above, in this decision the Board has increased the initial rating assigned to the Veteran's service-connected PTSD from the date of service connection, July 12, 2011.  As such, the Board finds that the AOJ should be afforded the opportunity to initially adjudicate the Veteran's TDIU claim in light of all of his service-connected disabilities, to include the newly assigned 50 percent rating for PTSD from the original date of service connection, July 12, 2011.  Accordingly, the issue of TDIU must be remanded in order for the AOJ to adjudicate the Veteran's TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

After completing any additional development considered pertinent, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


